DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The limitations as recited in claims 1-47 were not described in the specification as originally filed and appear to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 13-15, 19-22, 24-29, 31-33, 38 and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 2: The phrase “said component connecting pads” as recited in line 4 lacks antecedent basis.
	Re. claim 6: The phrase “providing said components to said printer unit” as recited in line 12 renders the claim vague and indefinite. According to the limitation as recited in line 11, the printer unit is with the components. It is  confused how the components is provided to the printer unit while the printer unit is with the components. Clarification is required.
	Re. claim 9: The phrase “said insulator size parameter” as recited in line 1, and “said overlap area” as recited in line 2 lacks antecedent basis.
	Re. claim 10: The phrase “said overlap area” as recited in line 2 lacks antecedent basis.
	Re. claim 13: The phrase “said insulator size parameter” as recited in line 1, and “said overlap area” as recited in line 2 lacks antecedent basis.
	Re. claim 14: The phrase “said overlap area” as recited in line 2 lacks antecedent basis.
	Re. claim 19: The phrase “said second conductor printing” as recited in line 9 lacks antecedent basis.
	Re. claim 20: The phrase “said third and fourth printed conductive traces” as recited in line 8 lacks antecedent basis.
	Re. claim 21: The phrase “the component population data” as recited in line 6 lacks antecedent basis.
	Re. claim 24: The phrase “said component connecting pads” as recited in line 7 lacks antecedent basis.
	Re. claim 27: The phrase “said insulator size parameter” as recited in line 1 lacks antecedent basis.
		The phrase “said overlap area” as recited in line 2 lacks antecedent basis.
	Re. claim 28: The phrase “said overlap area” as recited in line 2 lacks antecedent basis.
	Re. claim 31: The phrase “said insulator size parameter” as recited in line 1 lacks antecedent basis.
		The phrase “said overlap area” as recited in line 2 lacks antecedent basis.
	Re. claim 32: The phrase “said overlap area” as recited in line 2 lacks antecedent basis.
	Re. claim 38: The phrase “said insulator size parameter” as recited in line 1 lacks antecedent basis.
		The phrase “said overlap area” as recited in line 2 lacks antecedent basis.
	Re. claim 41: The phrase “said component connecting pads” as recited in line 7 lacks antecedent basis.

There are numerous phrases and clauses that are naming the claimed invention devices by other descriptive words other than what is used in the disclosure that are vague, indefinite, and/or awkwardly and confusingly worded, and therefore, are not fully understood.  Further, it is extremely difficult to decipher and pin point each claimed invention devices with that of the figures and causing confusion (i.e., vague and unclear).  
	Although, applicant is entitled to make up new terminologies, as so desired, please clarify what the deficiencies are so that the examiner can clearly understand and prosecute the merits of the invention by pointing out the claimed devices in the specification and the drawings in the next communication.  Applicant’s full cooperation will be greatly appreciated.
	Therefore, no art rejections have been applied to the claims 1-47, since there are a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims.  Therefore, it would not be proper to reject such claims on the basis of prior art.  See MPEP 2173.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729